
	
		III
		110th CONGRESS
		2d Session
		S. RES. 679
		IN THE SENATE OF THE UNITED STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Martinez (for
			 himself and Mr. Nelson of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commemorating the 219th anniversary of the
		  United States Marshals Service.
	
	
		Whereas the Act entitled An Act to establish the
			 Judicial Court of the United States, approved September 24, 1789 (1
			 Stat. 73, chapter 20) (commonly known as the Judiciary Act of
			 1789), directed the appointment of United States Marshals and launched
			 the United States Marshals Service;
		Whereas the Judiciary Act of 1789 determined that law
			 enforcement would be the primary function of the United States Marshals;
		Whereas President George Washington appointed the first 13
			 United States Marshals soon after signing the Judiciary Act of 1789 into
			 law;
		Whereas, during 219 years of service, United States
			 Marshals have executed warrants, distributed presidential proclamations,
			 registered enemy aliens in time of war, and helped conduct the national
			 census;
		Whereas, during 219 years of service, United States
			 Marshals have protected the President and the Federal courts, provided for the
			 custody and transportation of Federal prisoners, and maintained and disposed of
			 seized and forfeited properties;
		Whereas, during 219 years of service, United States
			 Marshals have ensured the safe conduct of judicial proceedings and protected
			 Federal judges and jurors and other members of the Federal judiciary;
		Whereas, through the Witness Security Program, United
			 States Marshals provide for the security, health, and safety of nearly 18,000
			 Government witnesses and their family members whose lives are in danger as a
			 result of the witnesses' testimony against gangs, drug traffickers, terrorists,
			 organized crime members, and other criminals;
		Whereas the United States Marshals Service directs and
			 coordinates regional and district fugitive task forces that combine the efforts
			 of Federal, State, and local law enforcement agencies to apprehend the most
			 dangerous fugitives, making the United States safer;
		Whereas, during 219 years of service, United States
			 Marshals have conducted their mission of apprehending fugitives with skill and
			 valor;
		Whereas, during fiscal year 2008, United States Marshals
			 have arrested more than 100,000 fugitives wanted for committing felonies and
			 have conducted more than 800 extraditions; and
		Whereas United States Marshals carry out complex and
			 life-threatening missions daily to maintain the integrity of the judicial
			 process of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 United States Marshals Service on its 219th anniversary;
			(2)commends the
			 United States Marshals Service as one of the most versatile and effective law
			 enforcement agencies in the world; and
			(3)honors the men
			 and women who have served the United States Marshals Service and the Nation
			 valiantly with their dedication to justice, integrity, and service.
			
